*859Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se une el Juez Asociado Señor Corrada Del Río.
El discrimen por razón de embarazo en el trabajo es probablemente el más patente entre todas las conductas discriminatorias contra la mujer trabajadora, pues en éste los daños se multiplican debido a que sus efectos económi-cos y sociales trascienden más allá de la mujer per se. Constituye, además, “otro motivo más por [el] cual crecien-temente muchas de nuestra[s] mujeres jóvenes se sienten ambivalentes en torno a la maternidad, que cada vez se percibe más ... como que ofrece lo mejor y lo peor de dos mundos”.(1) Es en estos casos, de discrimen por razón de embarazo, en los cuales tenemos que demostrar nuestra sensibilidad ante las injusticias que se cometen contra “las madres abnegadas que con tanto sacrificio laboran” para sustentar a su familia. Id.
Sin embargo, la opinión del Tribunal parece no haber estimado las consideraciones anteriores al concluir que en este caso no hubo discrimen en contra de una trabajadora por razón de la merma en su producción ocasionada por su estado de embarazo. Por lo tanto, disentimos. A nuestro entender, quedó evidenciado que existe una relación directa entre el menor rendimiento de la demandante, como consecuencia de sus complicaciones de salud a causa de su embarazo, y el cambio en sus condiciones de trabajo. Por consiguiente, se constituyó un discrimen por razón de em-barazo al amparo de la Ley para la Protección de Madres Obreras.(2) Veamos.
*860I
A continuación expondremos los hechos pertinentes para nuestro análisis, según los estimó probados el Tribunal de Primera Instancia después de evaluar la prueba do-cumental y testifical presentada por ambas partes. Debe-mos aclarar, de entrada, que nos limitaremos a discutir los pronunciamientos del acápite A en la Parte III de la opi-nión del Tribunal.
La Sra. Vivian Meléndez Rivera (en adelante la señora Meléndez) comenzó a trabajar en el Hospital del Maestro (en adelante el Hospital) como terapeuta respiratorio en marzo de 1994. Sus cualidades profesionales lograron que, a pocos meses de comenzar a laborar en el Hospital, fuera asignada a un turno regular de trabajo permanente de 3:00 de la tarde a 11:00 de la noche. Esto le permitía viajar desde su residencia en Ponce a su trabajo en San Juan. En 1995, la señora Meléndez fue nombrada jefa del grupo de terapeutas para dicho turno, junto a la terapeuta Ivelisse Matos, quien también estaba asignada al turno regular de 3:00 de la tarde a 11:00 de la noche. Como parte de sus obligaciones en el trabajo, la señora Meléndez tenía que hacer turnos dobles o relevos, si la persona asignada no se presentaba a cubrir su horario.
Así las cosas, la señora Meléndez quedó embarazada del Sr. Alberto Hernández, compañero de trabajo del Hospital. Este era su quinto embarazo, habiendo perdido tres de ellos anteriormente a causa de una condición de hiperten-sión asintomática, “que causaba que sus bebés murieran asfixiados en su vientre por razón de súbitos y dramáticos aumentos de su presión arterial”. Apéndice, pág. 155. Esta situación de salud causada directamente por su estado de embarazo, provocó que la señora Meléndez se tuviera que ausentar de su empleo periódicamente para recibir trata-miento médico.
*861A pesar de que la señora Meléndez justificaba sus au-sencias por razones de salud y presentaba certificados mé-dicos al respecto, la supervisora inmediata, la Sra. Norma Cruz (en adelante la señora Cruz) le marcaba sus ausen-cias como asuntos personales. Como resultado de lo anterior, las ausencias eran descontadas de su licencia de va-caciones y no de enfermedad. Incluso, si llegaba minutos tarde por confrontar malestares físicos por su embarazo, la señora Cruz la recriminaba y amonestaba.
Asimismo, se evidenció ante el tribunal de instancia que, estando en su cuarto mes de embarazo, la señora Me-léndez sufrió un ataque de ansiedad por el cual fue mante-nida en observación durante una noche en el Hospital de Damas en Ponce. Este ataque se debió a que la señora Cruz le asignó atender a un paciente con varicelas, enfer-medad altamente contagiosa que podría provocar la pér-dida o serias deformaciones del feto.
El 2 de octubre de 1995, específicamente en su quinto mes de embarazo, el médico que atendía a la señora Me-léndez le indicó que debido a las complicaciones de salud por su estado de embarazo no podía trabajar turnos dobles y a esos efectos le entregó un certificado médico. Al día siguiente, la señora Meléndez fue atendida en la Sala de Emergencia del Hospital del Maestro, en donde la mantu-vieron en observación durante toda la noche por tener el pulso acelerado. El 4 de octubre de 1995 fue dada de alta con una orden médica de mantener descanso absoluto por un periodo de cuarenta y ocho horas. Inmediatamente des-pués de salir de la Sala de Emergencia, la señora Meléndez se dirigió al área de Terapia Respiratoria para entregar los referidos certificados médicos; a saber, el que ordenaba descanso por cuarenta y ocho horas y el que disponía que ella no podía hacer turnos dobles.
Al recibir los certificados médicos, la señora Cruz se mo-lestó y le gritó a la señora Meléndez que “no reclutaría más mujeres jóvenes y solteras porque se enamoraban y luego *862venían con problemas de embarazo”. (Énfasis suplido.) Apéndice, pág. 160. Le indicó entonces que “si no podía doblar turnos la pondría a rotar turnos” (énfasis suplido) id., refiriéndose a que le cambiaría su horario regular per-manente de 3:00 de la tarde a 11:00 de la noche a uno irregular que variaba diariamente, según se asignara cada quince días.
Así, cuando la señora Meléndez se reincorporó a traba-jar el lunes 9 de octubre de 1995, se encontró con el hecho de que todos sus turnos habían sido alterados. Además, tenía asignado el deber de relevar, o sea, doblar turnos, a pesar de la orden médica que indicaba lo contrario. Valga señalar que la otra terapeuta que tenía horario regular de 3:00 de la tarde a 11:00 de la noche se mantuvo fija en dicho turno.
A pesar de que la señora Meléndez compartía turnos con otros terapeutas que estaban cualificados para relevar, la señora Cruz le asignó a ésta exclusivamente dicha responsabilidad. Esta situación se prolongó por casi un mes. El 29 de octubre de 1995, la señora Meléndez fue recluida en el Hospital del Maestro por complicaciones con su embarazo, incidente que la llevó a acogerse a los bene-ficios de la Ley de Beneficio por Incapacidad Temporal.
A la luz de estos hechos, el Tribunal de Primera Instan-cia determinó que el discrimen por razón de embarazo quedó establecido cuando el patrono “despojó” a la señora Meléndez de su turno regular de trabajo y le impuso tra-bajar turnos rotativos sin justa causa. Concluyó, además, que el patrono no rebatió la presunción de discrimen que dispone la Ley para la Protección de Madres Obreras. Por lo tanto, ordenó los remedios procedentes en virtud de la Ley para la Protección de Madres Obreras; la Ley Núm. 69 de 6 de julio de 1985(3) y la Ley Núm. 100 de 30 de junio de 1959.(4) Oportunamente, el Hospital acudió al Tribunal de *863Circuito de Apelaciones, el cual confirmó la decisión del tribunal de instancia. Inconforme, el Hospital acude ante nos.
HH hH
A. Ante el cuadro fáctico anterior, este Tribunal con-cluye, entre otras cosas, que el cambiarle el turno a la se-ñora Meléndez no constituyó discrimen por razón de emba-razo, porque: (i) todos los terapeutas rotaban; (ii) el horario fijo era un “privilegio especial” y no un derecho, (iii) y que el cambio en el horario respondió a “una necesidad del em-pleo, en vista de las ausencias y tardanzas de Meléndez”. La opinión del Tribunal llega a estas determinaciones en franca indiferencia a la evidencia presentada ante el Tribunal de Primera Instancia y a la apreciación de credibili-dad que hiciera éste tras la vista en su fondo y tres años de trámite procesal. Primero, ante el tribunal de instancia se evidenció que existía por lo menos una terapeuta con el mismo horario regular que la señora Meléndez. Segundo, la señora Meléndez obtuvo el horario regular permanente al que fue asignada en retribución a su desempeño como buena empleada del Hospital, y no como un “privilegio especial”. Tercero, el Hospital en ningún momento ha ale-gado que el cambio adverso en el horario de trabajo de la señora Meléndez respondió a una necesidad del empleo.
En fin, para la opinión del Tribunal, las determinacio-nes de hecho que hiciera el tribunal de instancia, y que diera como probadas el Tribunal de Circuito de Apelacio-nes, no merecieron valor alguno. Esto, a pesar de que rei-teradamente hemos resuelto que en ausencia de error, pre-juicio o parcialidad, este Tribunal no intervendrá con las determinaciones de hechos, la apreciación de la prueba y las adjudicaciones de credibilidad efectuadas por el tribunal de instancia. Trinidad v. Chade, 153 D.P.R. 280 (2001); Pueblo v. Maisonave Rodríguez, 129 D.P.R. 49 (1991). Esta *864sabia norma busca evitar lo que ocurrió en este caso, a saber, que las determinaciones de los Tribunales de Pri-mera Instancia sean sustituidas por las apreciaciones in-fundadas del foro apelativo.
En este sentido, hemos sido consistentes y firmes al resolver que los foros recurridos están en mejor posición para evaluar la prueba desfilada, pues tienen la oportunidad de ver y oír a los testigos declarar; por tal razón, su aprecia-ción merece gran respeto y deferencia por el tribunal apelativo. En ausencia de pasión, prejuicio, parcialidad o error manifiesto, y a menos que la apreciación de la evi-dencia se aleje de la realidad fáctica o que la prueba sea inherentemente imposible o increíble, el tribunal apelativo debe abstenerse de intervenir con la apreciación de la evi-dencia hecha por el foro recurrido. Pueblo v. Maisonave Rodríguez, supra.
En el caso de autos no existe ninguna de las circunstan-cias anteriores. Por lo tanto, no debemos intervenir con la apreciación que de la prueba hiciera el tribunal de instan-cia tras tres años de trámite procesal y una vista en su fondo. Más aún, cuando ambas partes aceptaron como he-chos probados dichas determinaciones de hecho.(5)
Aclarado lo anterior, veamos entonces si a la luz de los hechos de este caso se configuró un discrimen por razón de embarazo como consecuencia del cambio adverso en las condiciones de trabajo de la señora Meléndez mientras ésta estaba embarazada.
B. La Constitución del Estado Libre Asociado de Puerto Rico reconoce que la dignidad del ser humano es inviolable y que todos los ciudadanos son iguales ante la ley. Así, proscribe expresamente el discrimen por razón de sexo. *865Dispone, además, el derecho de “toda mujer en estado grá-vido o en época de lactancia” a recibir cuidados y ayudas especiales. Secs. 1 y 20 del Art. II de la Carta de Derechos de la Constitución de Puerto Rico, L.P.R.A., Tomo 1.
Con el fin de instrumentar “estos principios de esencial igualdad humana”, en el campo laboral se han aprobados varias leyes, como por ejemplo: la Ley Sobre Hostiga-miento Sexual en el Empleo;(6) Ley para la Protección de Madres Obreras; Ley sobre Discrimen por Razón de Sexo en el Empleo,(7) y la Ley Antidiscrimen.(8)
En particular, la Ley para la Protección de Madres Obreras tiene el objetivo de equiparar las oportunidades de las mujeres y los hombres en el ámbito laboral, ya que siendo las mujeres quienes pueden quedar embarazadas, podrían resultar desfavorecidas por razón de esta condi-ción biológica. Esta ley protege a la mujer con respecto a su derecho a trabajar y su opción, constitucionalmente prote-gida, de concebir y tener hijos. De no existir esta protec-ción, las mujeres trabajadoras tendrían que escoger entre trabajar sin concebir, por razón de su necesidad económica, o concebir y verse privadas de la oportunidad de trabajar y obtener ingresos. Informe de la Comisión Judicial Especial para Investigar el Discrimen por Género en los Tribunales de Puerto Rico, agosto de 1995, pág. 464.(9)
La prohibición contra el despido arbitrario e injustifi-cado de una trabajadora durante la etapa de gestación busca evitar las consecuencias socioeconómicas que du-rante y después del embarazo podrían conllevar tal despido.. Informes de la Comisión de Derechos Civiles del *866Estado Libre Asociado de Puerto Rico, Vol. 2, ed. 1973, pág. 642; Rivera Águila v. K-Mart de P.R., 123 D.P.R. 599, 608 (1989). El discrimen por razón de embarazo es probable-mente el más pernicioso entre todas las conductas discri-minatorias contra la mujer trabajadora, pues en éste los daños se multiplican al afectar simultáneamente a la ma-dre y al hijo. Produciéndose, de este modo, un desbalance en el poder socioeconómico para el sector femenino.
En consideración a lo anterior, la Ley para la Protección de Madres Obreras dispone que el patrono no podrá despe-dir a una mujer embarazada sin justa causa. Aclara, ade-más, que no se entenderá justa causa el menor rendi-miento para el trabajo, por razón del embarazo. “Todo patrono que despida, suspenda, reduzca el salario, o discri-mine en cualquier forma contra una trabajadora por razón de la merma en su producción mientras ésta se encuentre en estado de embarazo o rehúse restituirla en su trabajo luego del alumbramiento”, incurrirá en violación de dicha ley. (Énfasis suplido.)(10)
Con respecto a dicha disposición estatutaria, en Rivera Aguila v. K-Mart de P.R., supra, pág. 609, establecimos lo siguiente:
La Ley Núm. 3, supra, forma parte de un esquema trazado por el Estado para ofrecerle a la mujer obrera una mayor ga-rantía contra el discrimen en el trabajo por razón de sexo. Mediante la See. 4 de la Ley Núm. 3, supra, se colocó a la mujer embarazada en una clasificación especial distinta a los demás empleados. Se reconoció que, por razón de su condición, el rendimiento en el trabajo podía quedar afectado durante el período de gestación y que era necesario brindarle una protec-ción mayor que tomara en consideración la situación muy particular de la mujer obrera embarazada. Para atender esta rea-lidad, la See. 4 de la Ley Núm. 3, supra, varió la norma en cuanto al contenido ... de justa causa para el despido. No sólo prohibió al patrono el despedir de su empleo sin justa causa a una mujer embarazada, sino que también excluyó del concepto justa causa el menor rendimiento por razón del embarazo. Este *867menor rendimiento se refiere, no sólo al que se produce en tér-minos cuantitativos, sino también al que afecta la calidad del trabajo realizado. (Citas omitidas y énfasis suplido.)
Según el texto y la jurisprudencia interpretativa de la Ley para la Protección de Madres Obreras, el patrono in-currirá en responsabilidad civil cuando discrimine de cual-quier forma contra una trabajadora por razón de la merma en su producción mientras ésta se encuentra en estado de embarazo. Lo que hay que demostrar es la ausencia de justa causa y no necesariamente que el patrono actuó con la intención de discriminar. “La cuestión que de ser re-suelta no es si el despido [discrimen] fue motivado por la condición de embarazo de la demandante; la cuestión es si, estando embarazada la demandante, el patrono la despidió [discriminó en su contra] por causa justificada”. Soc. de Gananciales v. Centro Gráfico, 144 D.P.R. 952, 962-963 (1998).
En cuanto al trámite evidenciario de una acción enta-blada al amparo de la Ley para la Protección de Madres Obreras hemos determinado que, una vez la obrera re-clama el resarcimiento por haber sido despedida de su em-pleo sin justa causa mientras estaba embarazada, surge una presunción de despido injustificado que el patrono viene obligado a rebatir mediante preponderancia de la prueba. El peso de la prueba se desplaza de la parte de-mandante hacia el demandado, y es sobre éste que recae el onus probandi. Es el patrono, pues, quien tiene que probar que medió justa causa para el despido y a quien le corres-ponde persuadir al juzgador de la no existencia del hecho presumido: el despido injustificado. Soc. de Gananciales v. Centro Gráfico, supra; Rivera Águila v. K-Mart de P.R., supra; Hawayek v. A.F.F., 123 D.P.R. 526 (1989).
Es obvio que estas normas se extienden a casos como el presente en que, a pesar de que no se reclama que hubo un despido, se alega que se discriminó al alterarse las condi-ciones de trabajo de una mujer embarazada sin causa *868justificada. En ambos casos, pues, estamos ante una viola-ción del mismo estatuto. Véase la See. 4 de la Ley para la Protección de Madres Obreras, supra.
Teniendo en consideración los pronunciamientos ante-riores, veamos los hechos del caso de marras.
HH HH HH
Coincidimos con la determinación del tribunal de ins-tancia y del foro apelativo en cuanto a que en este caso la demandante está protegida por la Ley para la Protección de Madres Obreras y que debe prevalecer en su reclama-ción, ya que el patrono no rebatió la presunción de despido injustificado. Veamos.
En su demanda, la señora Meléndez alegó que el Hospital violó las disposiciones de la Ley para la Protección de Madres Obreras, porque la despojó de su horario regular de trabajo, sin justa causa, mientras estaba embarazada. Sostuvo además, que le asignaron relevar turnos en con-travención a la orden médica y la despidieron mientras estaba disfrutando de su licencia de maternidad. A la luz de estas alegaciones, surgió a favor de la señora Meléndez una presunción de despido injustificado. Le correspondía entonces al patrono alegar justa causa para el despido, la cual no podía referirse a la merma en la producción de la señora Meléndez por razón de su embarazo. Debía, ade-más, persuadir al juzgador de la existencia de dicha justa causa.
En sus comparencias ante el Tribunal de Primera Ins-tancia, ante el Tribunal de Circuito de Apelaciones y ante nos, no encontramos expresión alguna por parte del Hospital respecto a la razón por la cual le alteró a la señora Meléndez sus condiciones de trabajo. Todas las justificacio-nes y defensas que presentó el Hospital se dirigen exclusi-vamente a justificar el despido de la señora Meléndez, mientras alegadamente disfrutaba de su licencia de *869maternidad. El Hospital no refutó la alegación de la señora Meléndez en cuanto a que su causa de acción surgía bajo la Ley para la Protección de Madres Obreras por ésta haber sido discriminada al alterársele sus condiciones de trabajo como consecuencia de la merma en su producción mientras estaba embarazada.
No obstante lo anterior, la Opinión del Tribunal, pág. 23, sostiene lo siguiente:
No importó para las [determinaciones de discrimen que hi-ciere el tribunal de instancia y el Tribunal de Circuito de Apelaciones] que el cambio se hubiera hecho por una necesi-dad de empleo, en vista de las ausencias y tardanzas de Meléndez. Es evidente que al poner a Meléndez en turnos ro-tativos, el impacto adverso de sus ausencias y tardanzas sobre los servicios de terapia respiratoria ... se minimizaban al es-parcirse o distribuirse entre los tres turnos de trabajo .... Tam-poco importó que el tumo fijo que se le había concedido antes a Meléndez hubiese sido un privilegio especial que el Hospital le había otorgado, ya que ella no tenía un derecho como tal sobre el turno particular en cuestión. Nótese que todos los [terapeutas] respiratorios del Hospital trabajaban turnos ro-tativos de ordinario .... (Énfasis en el original.)
Sin embargo, es al Hospital, y no al Tribunal, a quien le corresponde alegar en su contestación y persuadir al juz-gador de los hechos que medió justa causa para el cambio en el horario de trabajo de la señora Meléndez. No le co-rresponde a este Tribunal controvertir la evidencia presen-tada ante el Tribunal de Primera Instancia.(11) De todas formas, y contrario a lo que expresa la opinión del Tribunal sin que el Hospital lo haya alegado, en este caso no podría decirse que las ausencias de la señora Meléndez constitu-yen justa causa para el cambio adverso en su horario de trabajo. Es precisamente esto lo que la Ley para la Protec-*870ción de Madres Obreras proscribe al disponer que no se podrá discriminar “en cualquier forma contra una trabaja-dora por razón de la merma en su producción mientras ésta se encuentra en estado de embarazo”. 29 L.P.R.A. see. 469. Véase Soc. de Gananciales v. Centro Gráfico, supra. Valga recordar, además, que este menor rendimiento se re-fiere, no sólo al que se produce en términos cuantitativos, sino también al que afecta la calidad del trabajo realizado.
Por consiguiente, la señora Meléndez no podía ser des-pojada de su horario de trabajo regular para asignarle uno menos favorable en virtud de sus ausencias, las cuales fue-ron provocadas directamente por las complicaciones de sa-lud con su embarazo. No estamos ante un caso en el que el patrono altera las condiciones de trabajo de una obrera embarazada por sus problemas de absentismo. Este caso trata sobre un patrono que menoscaba las condiciones de trabajo de una obrera en estado de gestación, cuando ésta se ausenta de su empleo por razón de su condición de embarazo.
Asimismo, debemos destacar, en vista de que la opinión del Tribunal sorpresivamente omite, que existía otra tera-peuta respiratorio en el mismo horario fijo que la señora Meléndez, la cual se mantuvo en dicho horario. Por lo tanto, quedó evidenciado el trato desigual injustificado en el caso de autos.
De otra parte, el horario regular al que estaba asignada la señora Meléndez no puede catalogarse como un “privile-gio especial”. Según las determinaciones de hecho del tribunal de instancia, no controvertidas por el Hospital, fue-ron las cualidades profesionales de la señora Meléndez las que le lograron que ésta obtuviera un horario de trabajo regular permanente. ¿Cómo vamos a decir que cuando un obrero se esfuerza con dedicación en su trabajo y logra que sus condiciones de trabajo sean mejoradas no adquiere un derecho sobre ese nuevo término o condición de trabajo, *871que bien puede ser un aumento de sueldo o un horario más conveniente?
De lo anterior se desprende claramente que el Hospital carecía de justa causa para privar a la señora Meléndez de su horario de trabajo regular permanente. El tribunal de instancia determinó que las ausencias periódicas de la se-ñora Meléndez se debieron a sus complicaciones de salud causadas directamente por su estado de embarazo. Como expusimos previamente, la Ley para la Protección de Ma-dres Obreras expresamente dispone que una disminución de la productividad de la trabajadora embarazada no puede interpretarse como causa que justifique un cambio adverso en sus condiciones de trabajo. Además, el Hospital no controvirtió la presunción de discrimen injustificado; si-quiera alegó justa causa en este sentido.
Conforme a lo anterior, confirmaríamos la decisión del Tribunal de Circuito de Apelaciones y devolveríamos los autos al tribunal de instancia para que se precisen los da-ños correspondientes al cambio adverso en las condiciones de trabajo de la señora Meléndez a la luz de las disposicio-nes de la Ley para la Protección de Madres Obreras.

 Véase la opinión disidente del Juez Asociado Señor Fuster Berlingeri en López y otros v. Porrata y otros, 156 D.P.R. 503, 524 (2002).


 Ley Núm. 3 de 13 de marzo de 1942 (29 L.P.R.A. see. 467 et seq.).


 29 L.P.R.A. sec. 1321 et seq.


 29 L.P.R.A. see. 146 et seq.


 Durante el trámite apelativo ante el Tribunal de Circuito de Apelaciones, el Hospital retiró el proyecto de exposición narrativa estipulada de la prueba y no presentó objeción ante la resolución de dicho tribunal en cuanto a que el recurso se atendería y resolvería tomando como hechos probados las determinaciones de hecho del tribunal de instancia.


 Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. see. 155 et seq.).


 Ley Núm. 69 de 6 de julio de 1985 (29 L.P.R.A. see. 1321 et seq.).


 Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. see. 146 et seq.


 Este informe, además, reconoce que, a pesar de que la Ley para la Protección de Madres Obreras ha estado en vigor desde 1942, las estadísticas indican que el discrimen contra la mujer por razón de embarazo es un problema patente en la sociedad puertorriqueña.


 See. 4 de la Ley para la Protección de Madres Obreras, 29 L.P.R.A. see. 469.


 Valga señalar, además, que la Opinión del Tribunal cita cierta literatura científica sobre el carpal tunnel syndrome que, según los autos ante nos, tampoco estuvo ante la consideración de los tribunales inferiores. Esta conducta ha sido fuer-temente criticada en el pasado, lo que refleja una falta de consecuencia con la doc-trina establecida por este mismo Foro. Véase Ríos Ruiz v. Mark, 119 D.P.R. 816 (1987).